 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10                                                           CASE NO. C19-288 MJP
            IN RE CEDAR SHAKE AND SHINGLE
11          ANTITRUST LITIGATION                             ORDER RE: LCR 37 SUBMISSION
                                                             REGARDING PLAINTIFFS’
12          _______________________________                  MOTION TO COMPEL
                                                             DISCOVERY
13          This document relates to:

14          ALL CLASS ACTIONS

15

16
            The above-entitled Court, having received and reviewed the LCR 37 Submission
17
     Regarding Plaintiffs’ Motion to Compel (Dkt. No. 140), all attached declarations and exhibits,
18
     and relevant portions of the record; and having heard oral argument from the parties, rules as
19
     follows:
20
            IT IS ORDERED that the motion is GRANTED.
21
            IT IS FURTHER ORDERED that the parties (Plaintiffs and the Waldun Defendants) will
22
     meet and confer within 5 business days. At that meeting: (1) the parties will identify the search
23
     terms which Plaintiffs’ pending request has in common with the successful production requests
24


     ORDER RE: LCR 37 SUBMISSION REGARDING PLAINTIFFS’ MOTION TO COMPEL DISCOVERY - 1
 1   submitted to all other Defendants; (2) Plaintiffs will make a good faith effort to fine tune their

 2   search terms and eliminate everything that is either impermissible or will not produce what they

 3   are looking for; and (3) the Waldun Defendants will identify the terms which will give “false

 4   hits.” The end result will be the search terms which the Waldun Defendants are required to run.

 5          IT IS FURTHER ORDERED that the Waldun Defendants are to turn over the results of

 6   their document search by March 6, 2020. The Waldun Defendants are permitted (and

 7   encouraged) to select a neutral party to conduct any document review they desire prior to turning

 8   over the discovery.

 9

10          The clerk is ordered to provide copies of this order to all counsel.

11          Dated February 3, 2020.

12

13
                                            A
                                            Marsha J. Pechman
                                            United States Senior District Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: LCR 37 SUBMISSION REGARDING PLAINTIFFS’ MOTION TO COMPEL DISCOVERY - 2
